 


 HR 4254 ENR: Women in Aerospace Education Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen
H. R. 4254 
 
AN ACT
To amend the National Science Foundation Authorization Act of 2002 to strengthen the aerospace workforce pipeline by the promotion of Robert Noyce Teacher Scholarship Program and National Aeronautics and Space Administration internship and fellowship opportunities to women, and for other purposes.
 

1.Short titleThis Act may be cited as the Women in Aerospace Education Act. 2.Robert Noyce Teacher Scholarship Program fellowship opportunities (a)In generalThe National Science Foundation Authorization Act of 2002 (Public Law 107–368; 42 U.S.C. 1862n et seq.) is amended—
(1)in section 10(a)(3)(A)(iv), by inserting , including research experiences at national laboratories and NASA centers before the semicolon; and (2)in section 10A(c)(4)—
(A)in subparagraph (A), by striking and at the end; (B)in subparagraph (B), by striking the period at the end and inserting ; and; and
(C)by adding at the end the following:  (C)providing internship opportunities for fellows, including research experiences at national laboratories and NASA Centers..
(b)Effective dateThe amendments made by subsection (a) shall apply with respect to grants awarded on or after October 1, 2018. 3.NASA internship and fellowship opportunitiesNot later than October 1, 2018, the Administrator of the National Aeronautics and Space Administration (in this section referred to as NASA) shall institute a process to encourage the recruitment of qualified candidates who are women or individuals who are underrepresented in the fields of science, technology, engineering, and mathematics (STEM) and computer science for internships and fellowships at NASA with relevance to the aerospace sector and related fields. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
